Citation Nr: 1009251	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-37 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to Dependency and Indemnity Compensation under 38 
U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Michael W. Dale, Attorney


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to July 
1967.  The appellant seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Nashville, Tennessee, that in pertinent part, denied the 
appellant's claim of entitlement to dependency and indemnity 
compensation (DIC) under 38 U.S.C.A. § 1318.

In December 2009, the appellant testified at a hearing before 
the undersigned Veterans Law Judge.  The transcript is in the 
record.


FINDINGS OF FACT

The Veteran was not rated totally disabled for 10 continuous 
years immediately preceding his death; was not totally 
disabled from date of his discharge for a period of not less 
than 5 years immediately preceding his death; was not a 
former prisoner of war (POW); and was not entitled to receive 
total disability compensation by way of the eight possible 
exceptions listed under 38 C.F.R § 3.22(b).


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2009); 38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

However, in the present decision, the Board finds that as a 
matter of law the appellant is not entitled to DIC under the 
provisions of 38 U.S.C.A. § 1318.  The notice and duty to 
assist provisions have no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534 (2002).  In such claims where the law is dispositive, the 
claim must be denied due to a lack of legal merit.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  In cases such as this, VA 
is not required to address the duty to notify or assist a 
claimant, where a claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Mason v. Principi, 
16 Vet. App. 129 (2002).  However, the appellant was provided 
with a notification letter in October 2007 that specifically 
explained the requisite criteria necessary to substantiate a 
claim for DIC benefits pursuant to 38 U.S.C.A. § 1318.

Dependency and Indemnity Compensation under 38 U.S.C.A. § 
1318.

If a Veteran's death is determined not to be service 
connected, entitlement to Dependency and Indemnity 
Compensation (DIC) may be established in the same manner as 
if the Veteran's death were service connected where it is 
shown that the death was not the result of willful 
misconduct, and the Veteran (1) was continuously rated 
totally disabled for the 10 years immediately preceding 
death, (2) was rated totally disabled for a period of at 
least five years from the date of his discharge or release 
from active duty or (3) was a former POW who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. 
§ 3.22(a).  The total rating may be schedular or may be a 
total disability rating based on unemployability (TDIU).  38 
C.F.R. § 3.22(c).

Even if the Veteran was not actually receiving total 
disability compensation, he still may have been entitled to 
receive total disability compensation by way of one of the 
eight possible exceptions listed under 38 C.F.R.  § 3.22(b).

As to the first two exceptions, the term entitled to receive 
can mean that the Veteran filed a claim for disability 
compensation during his lifetime and one of the following two 
circumstances is met: (1) the Veteran would have received 
total disability compensation at the time of death for a 
service-connected disability rated totally disabling for the 
period specified in 38 C.F.R. § 3.22(a)(2) but for clear and 
unmistakable error (CUE) committed by VA in a decision on a 
claim filed during the Veteran's lifetime concerning the 
issues of service connection, disability evaluation, or 
effective date; or (2) additional evidence submitted to VA 
before or after the Veteran's death, consisting solely of 
service department records that existed at the time of a 
prior VA decision but were not previously considered by VA, 
provides a basis for reopening a claim finally decided during 
the Veteran's lifetime and for awarding a total service-
connected disability rating retroactively in accordance with 
§§ 3.156(c) and 3.400(q)(2) of this part for the relevant 
period specified in 38 C.F.R. § 3.22(a)(2).  38 C.F.R. § 
3.22(b)(1)-(2).

In addition, the term entitled to receive can also mean that 
at the time of death, the Veteran had service-connected 
disability rated totally disabling by VA, but was not 
receiving compensation due to six more possible 
circumstances:  (1) VA was paying the compensation to the 
Veteran's dependents; (2) VA was withholding the compensation 
under authority of 38 U.S.C. § 5314 to offset an indebtedness 
of the Veteran; (3) the Veteran had not waived retired or 
retirement pay in order to receive compensation; (4) VA was 
withholding payments under the provisions of 10 U.S.C. § 
1174(h)(2); (5) VA was withholding payments because the 
Veteran's whereabouts was unknown, but the Veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (6) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. 
§ 3.22(b)(3).

In cases in which the survivor seeks to establish entitlement 
to DIC under 38 U.S.C.A. § 1318 via CUE, she must provide the 
date or the approximate date of the decision or otherwise 
provide sufficient detail so as to identify the decision 
sought to be attacked collaterally, and establish how based 
on the evidence of record and the law at the time of the 
decision, the Veteran would have been entitled to receive a 
total rating.  Cole v. West, 13 Vet. App. 268 (1999).

Previously, under the hypothetical entitlement approach, for 
claims for DIC benefits filed before January 21, 2000, if the 
survivor of a deceased Veteran could prove that a Veteran 
would have been entitled to receive compensation for a 100 
percent disabling service-connected disability for ten years 
prior to death, then the survivor could claim DIC benefits 
under 38 U.S.C.A. § 1318, even though the deceased Veteran 
did not actually receive such compensation.  Green v. Brown, 
10 Vet. App. 111 (1997); Carpenter v. West, 11 Vet. App. 140 
(1998); Wingo v. West, 11 Vet. App. 307 (1998); Cole v. West, 
13 Vet. App. 268 (1999).  However, effective January 21, 
2000, the regulations were changed to preclude survivors of 
Veterans from bringing claims for DIC benefits using a 
hypothetical entitlement approach for claims pending as of 
January 21, 2000.  38 C.F.R. § 3.22; Rodriguez v. Nicholson, 
19 Vet. App. 275 (2005); 65 Fed. Reg. 3,388 (Jan. 21, 2000).

Subsequently, applying the three-part test outlined in 
Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 
2005), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that the new version of 38 
C.F.R. § 3.22, barring the use of the hypothetical 
entitlement theory, does not have an impermissible 
retroactive effect and may be applied to bar claims for DIC 
benefits filed by survivors prior to January 21, 2000.  
Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).  The 
Federal Circuit found that the application of the amended 
38 C.F.R. § 3.22 did not create an unlawful retroactive 
effect because it did not retrospectively diminish any rights 
to benefits.  Notably however, the claimant in the Rodriguez 
case had filed her DIC claim before the decision in Green v. 
Brown, 10 Vet. App. 111 (1997) was issued (before February 
1997).  The decision left open the question of whether 
hypothetical entitlement was available to an appellant who 
filed her claim after February 1997, but prior to the 
regulatory change in January 2000.

However, in response to that question, the Federal Circuit 
most recently held that that the regulatory changes 
eliminating the hypothetical entitlement theory of DIC, as 
discussed in Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 
2008), are retroactive even where an appellant filed her 
claim after February 1997.  Tarver v. Shinseki, 557 F.3d 1371 
(Fed. Cir. 2009).  In essence, under the holdings of 
Rodriguez and Tarver, the amended regulation 38 C.F.R. § 3.22 
does not have an impermissible retroactive effect, and may be 
applied in order to bar DIC claims filed by survivors under 
the hypothetical entitlement theory, no matter when the claim 
was filed.  Thus, there is no longer a theory of hypothetical 
entitlement to DIC benefits.

The Veteran in this case died on August [redacted], 2007.  The cause 
of death was listed as cerebrovascular accident.  Chronic 
obstructive pulmonary disease was listed as a significant 
factor contributing to his death.  At the time of his death, 
the Veteran was in receipt of a 100 percent disability rating 
for a psychiatric condition, to include schizoaffective 
disorder claimed as posttraumatic stress disorder (PTSD) and 
a nervous condition, effective January 16, 2002, the date of 
receipt of his claim for benefits.  He had no other service-
connected disabilities.  Furthermore, there is no indication 
or allegation that he was a former POW.  He was not in actual 
receipt of compensation for a service-connected disability 
rated as totally disabling by VA for any of the required 
periods of time.  38 C.F.R. § 3.22(a).

In her claim for dependency and indemnity compensation (DIC) 
under 38 U.S.C.A.  § 1318, the appellant contends that the 
Veteran should have been in receipt of total 100 percent 
disability compensation due to service-connected psychiatric 
disability for at least 10 years prior to his death in August 
2007.  That claim is, in essence, a claim of hypothetical 
entitlement.  The appellant contends that the Veteran's 
service-connected psychiatric disability was of such severity 
that the 100 percent rating could have been in effect as far 
back as 1985.  At the hearing the appellant related that the 
Veteran was not able to work since 1985 due to his service-
connected psychiatric disability.  In support of her claim, 
the appellant submitted a copy of a November 1990 Social 
Security Administration (SSA) decision and related records, 
which determined that the Veteran met the disability insured 
status requirements for SSA benefits in January 1985, when 
the Veteran became unable to work.  The SSA award letter of 
November 1990 listed the Veteran's disabilities as severe 
depression, PTSD, borderline intelligence, and a history of 
chronic and severe alcohol dependence.  However, the 
Veteran's claim for service connection for a psychiatric 
disability was denied by the Board in June 1990, and by the 
RO in June 1991.  As the Veteran did not appeal those 
decisions, the decisions became final.  38 U.S.C.A. 
§ 7105(c).  Accordingly, as the appellant's claim is based on 
hypothetical entitlement, it is now barred as matter of law, 
no matter when the claim for DIC benefits was filed.  The 
Board concludes that any possible theory of hypothetical 
entitlement is barred pursuant to 38 C.F.R. § 3.22.  
Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008); Tarver v. 
Shinseki, 557 F.3d 1371 (Fed. Cir. 2009).  

It follows that since any proffered theory of hypothetical 
entitlement for § 1318 benefits is barred as a matter of law, 
the appellant can only establish entitlement to § 1318 
benefits if she shows the Veteran was entitled to receive 
total disability compensation by way of one of the eight 
possible exceptions listed under 38 C.F.R. § 3.22(b) for the 
applicable period prior to his death.

However, there is no allegation by the appellant nor does any 
evidence of record show that the Veteran met the criteria for 
any one of the eight exceptions listed under 38 C.F.R. § 
3.22(b).  There has been no allegation or evidence of CUE in 
any prior RO or Board decision, nor has the appellant or her 
representative identified any other basis for granting this 
claim.  38 C.F.R. § 3.22(b)(1).  With regard to CUE, the 
appellant has not provided the date or the approximate date 
of the decision or otherwise provide sufficient detail so as 
to identify the decision sought to be attacked collaterally, 
and establish how based on the evidence of record and the law 
at the time of the decision, the Veteran would have been 
entitled to receive a total rating.  Cole v. West, 13 Vet. 
App. 268 (1999).  In fact, neither the appellant nor her 
representative has raised any claim for CUE.  In addition, 
the appellant has not submitted additional service department 
records that would provide a basis for reopening a previous 
claim and awarding a total service-connected disability 
retroactively.  38 C.F.R. § 3.22(b)(2).  She also does not 
meet any of the remaining six exceptions listed under 38 
C.F.R. § 3.22(b)(3)(i)-(vi).  Therefore, the Board finds no 
legal basis for granting the appellant's claim pursuant to 
38 U.S.C.A. § 1318.

The Board is sympathetic to the appellant's claim and her 
particular circumstances.  Nonetheless, VA is bound by the 
applicable law and regulations as written.  38 U.S.C.A. § 
7104(c).  Her claim for DIC benefits pursuant to 38 U.S.C.A. 
§ 1318, to include as a claim for hypothetical entitlement, 
is barred as a matter of law.  In essence, the facts of this 
case are not in dispute and the law is dispositive.  
Accordingly, the appellant's claim under the provisions of 38 
U.S.C.A. § 1318 must be denied for lack of legal merit.  
Cacalda v. Brown, 9 Vet. App. 261 (1996) (where the law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); Luallen v. Brown, 8 
Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


